ACCEPTED
                                                                                      03-15-00446-CV
                                                                                              8293955
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                12/17/2015 6:10:11 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK

                           NO. 03-15-00446-CV

                             IN THE                 FILED IN
                                             3rd COURT OF APPEALS

                    COURT OF APPEALS FOR THE 12/17/2015 6:10:11 PM
                                                  AUSTIN, TEXAS


                 THIRD COURT OF APPEALS DISTRICTJEFFREY   D. KYLE
                                                      Clerk
                         AUSTIN, TEXAS
                                   ______________

                            BAXTER OIL SERVICE, LTD.
                                  APPELLANT

                                     VERSUS

                TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
                                APPELLEE
                                   ______________

        APPEAL FROM THE 345TH JUDICIAL DISTRICT COURT, TRAVIS COUNTY, TEXAS
                              NO. D-1-GN-1-0-000772


                SECOND UNOPPOSED MOTION FOR
             EXTENSION OF TIME TO FILE REPLY BRIEF

     NOW COMES Appellant Baxter Oil Service, Ltd. and files this Second Unopposed

Motion for Extension of Time to File Reply Brief, and in support thereof would

respectfully show the Court as follows:

     1. Appellant filed its opening brief on September 25, 2015. Appellee Texas

Commission on Environmental Quality requested an extension of time within which

to file its brief, which Appellant did not oppose and which was granted. Appellee

thus filed its Brief of Appellee on November 13, 2015, making Appellant’s reply

brief originally due December 3, 2015. Appellant then requested a 20-day extension

{00087193}
for filing its reply brief, which was granted. Appellant’s reply brief is currently due

December 23, 2015.

     2. In the past week, the undersigned counsel has been involved with an

unexpected injunction hearing in Cause No. 2015-CI-17534, Cibolo Creek Ranch,

Ltd. v. SA Kinder Ranch Unit 10, Inc. and LFV Properties, Ltd., in the 438th Judicial

District Court of Bexar County, Texas, and with jury charge-related activities in

Cause No. 2011-CI-08332, Weynand v. Olmos Equipment, Inc., et al., in the 285th

Judicial District Court of Bexar County, Texas. The Weynand case has been in trial

for three months and at the time Baxter Oil requested its first extension, the

undersigned was unaware that the jury charge work would coincide with the briefing

time on the Baxter Oil reply brief. Additionally, this week the undersigned counsel’s

law firm suffered the loss of a long time assistant and the undersigned counsel has

been out of the office attending to matters surrounding that loss.

     3. For all of these reasons, Appellant requests a 20-day extension of time within

which to file Appellant’s reply brief.

     4. Counsel for Appellant contacted counsel for Appellee, who indicated that the

requested extension is unopposed.

     5. This is Appellant’s second request for an extension for filing its reply brief

and the extension is not sought for delay, but so that justice may be had.




{00087193}                            –2–
      WHEREFORE Appellant prays that this Motion be granted such that Appellant’s

reply brief be considered timely filed on or before January 12, 2015, and this Court

award Appellant such other and further relief, both general and special, at law or in

equity, to which it may be entitled.

                                             Respectfully submitted,
                                             PULMAN, CAPPUCCIO,
                                             PULLEN, BENSON & JONES, LP
                                             2161 NW Military Highway, Suite 400
                                             San Antonio, Texas 78213
                                             www.pulmanlaw.com
                                             (210) 222-9494 Telephone
                                             (210) 892-1610 Facsimile

                                             By: /s/ Leslie Sara Hyman
                                                 Elliott S. Cappuccio
                                                 Texas State Bar No. 24008419
                                                 ecappuccio@pulmanlaw.com
                                                 Leslie Sara Hyman
                                                 Texas State Bar No. 00798274
                                                 lhyman@pulmanlaw.com
                                                 Matthew J. McGowan
                                                 mmcgowan@pulmanlaw.com
                                                 Texas State Bar No. 24098077

                                             ATTORNEYS FOR APPELLANT




{00087193}                             –3–
                            CERTIFICATE OF SERVICE

     I certify that on the 17th day of December, 2015, the foregoing Appellant’s

Second Unopposed Motion for Extension of Time to File Reply Brief was served in

accordance with the Texas Rules of Appellate Procedure addressed as follows:

     Via Email to thomas.edwards@texasattorneygeneral.gov:
     Mr. Thomas H. Edwards
     Via Email to craig.pritzlaff@texasattorneygeneral.gov:
     Mr. Craig Pritzlaff
     Office of the Attorney General
     Environmental Protection Division
     P.O. Box. 12548, Capitol Station
     Austin, Texas 78711

                                           /s/ Leslie Sara Hyman
                                           Leslie Sara Hyman




{00087193}                         –4–